Kirkpatrick, C. J.
— The reason principally relied on for the reversal of this judgment, is the uncertainty of the state of demand filed. It is in these words, viz.:



Now this, besides that it gives neither time nor place to those transactions, is to me altogether unintelligible. All that can be said in its favor is, that the defendant actually went to trial upon it before the justice and the jury, and, therefore, must either have understood, or thought he understood it. But this has not been deemed sufficient. The court have thought that the state of demand filed, must be in itself, intelligible, containing all necessary circumstances to show the real ground of demand; to the end, that it may be seen that there is a lawful cause of action; that the party may not be entrapped; and that, as a matter of record, it may be pleaded in any other court, where circumstances may require it. I think, therefore, there must be a reversal.
[270] Rossell, J.
— The reason principally relied on to reverse the judgment, is the uncertainty of the state of demand. As, however the defendant appears to have understood it, and went to trial on it, made his defense, examined witnesses, and a jury have given a verdict in the cause, I cannot concur to reverse for that cause only.
Campbell, for plaintiff.
[*] Pennington, J. — Concurred in opinion with the Chief Justice.
Judgment reversed.1
Cited in Vanguilder v. Stull, 5 Halst. 233; Ewing v. Ingram, 4 Zab. 520.

 Contra, ante, 67.